PoejfenbaRgesb, Judge,

(dissenting):

I am compelled to dissent from the views of the majority of the Court upon the only proposition upon which the decision is fatal to the right of the defendant in error, namely, the insufficiency of the affidavit respecting the nature of the demand. Our decisions are not uniform as to the character of the statement required by the statute. Kesler v. Lapham, 46 W. Va. 293, requires a statement showing all the essential elements of a right of recovery, not merely an indication of the nature of the claim. It is the only case that does require so much detail and certainty in an affidavit for an attachment in a justice’s court, and it fails to overrule others clearly inconsistent with it. Lively v. Loan Association, 46 W. Va. 181, applies a more liberal rule. In the former case the action was for the amount due on certain loan association stock, standing on the books of the association in the name of a person other than the plaintiff, or at least originally issued to such other person. The affidavit did not expressly state any assignment thereof. It showed only that the plaintiff was suing as an assignee. Nevertheless the court held it sufficient. In Todd and Smith v. Gates, 20 W. Va. 464, the affidavit *506stated the demand to be “for transcript of foreign judgment.” There was no specification as to the judgment or the parties thereto or the court in which it had been rendered, but it was upheld as conforming substantially to the requirements of the statute. The opinion in that case was written by Judge SnydeR, who cited in support of his position McCluny v. Jackson, 6 Grat. 96, fully sustaining it. In many jurisdictions, the pleadings may.be looked to for a statement of the nature of the demand and there seems to be no good reason for requiring the entire case to be unfolded in the affidavit in duplication of the pleadings. To a limited extent the attachment is separate from the main suit, but it is dependent upon it and related and attached to it. It is a subsidiary branch of the main cause. However it may be in common law actions, in which the parties are always represented by attorneys learned in the law, there is reason for the liberality of procedure approved in Todd and Smith v. Gates and Lively v. Loan Association, in justice’s courts in which the parties themselves may conduct their proceedings personally or by agents. There the amounts in controversy are small and the time intervening between seizure and trial short, wherefore no great hardship can result from the seizure of property under attachment in advance of adjudication. Process is generally returnable in a very few days. In the circuit court, property may remain in the hands of the officer for a considerable time before there is an opportunity to test the grounds of the attachment. The terms of the statute do not indicate intent to require full statement of a cause of action. It requires only a statement of the nature of the claim. Description of the claim, as one for an account for merchandise or services or the amount due on a note or a check, indicates in a general way its nature and brings the affidavit within the terms of the statute. Anything additional must be found elsewhere than in the legislative language. It is added by the court upon the assumption of some common law or other requirement which the legislature is deemed to have intended to adopt by implication. As the attachment is purely a statutory proceeding, unknown to the common law, the assumption or presumption of such legislative intent seems to have little or nothing to stand upon.
*507For these reasons, I would affirm the judgment of the court below.